Citation Nr: 0515160	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  97-25 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date prior to May 27, 
1999, for service-connection for hypertensive heart disease.

[The claims of entitlement to service connection for 
Peyronie's disease, benign prostatic hypertrophy, sensory 
polyneuropathy (to include as secondary to the service-
connected disability of the cervical spine), nicotine 
dependence, a chronic respiratory disorder (to include 
chronic obstructive disease with bronchitis), a low back 
disorder manifested by degenerative disc disease and sciatica 
(to include as secondary to a cervical spine disability), 
entitlement to special monthly compensation based on the loss 
of use of a creative organ, entitlement to an increased 
rating for hypertension (currently evaluated as 10 percent 
disabling), entitlement to an increased rating for 
chondromalacia of the left knee (currently evaluated as 10 
percent disabling), entitlement to an increased rating for 
chondromalacia of the right knee (currently evaluated as 10 
percent disabling), and entitlement to an increased 
(compensable) rating for anemia will be addressed in a 
separate decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  In a January 2003 decision, the Board 
granted service connection for hypertensive heart disease.  
In a March 2003 rating decision, the RO assigned a 60 percent 
rating for hypertensive heart disease, effective May 27, 
1999.  A hearing was held in June 2004, before the 
undersigned sitting in No. Little Rock, Arkansas, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A.  § 7107(c) (West 2002).


FINDINGS OF FACT

1.  On March 6, 2003, the RO issued a letter to the veteran 
notifying him that it had assigned a 60 percent rating for 
chronic cardiac disorder to include cardiomegaly and 
hypertensive heart disease, effective May 27, 1999.

2.  The RO received a timely notice of disagreement to the 
RO's decision.  The RO issued a statement of the case on 
January 5, 2004.  

3.  The RO received a statement in lieu of a VA Form 646 on 
May 22, 2004.

4.  The Board informed the veteran that the substantive 
appeal appeared to be untimely filed in a letter dated 
February 5, 2005.


CONCLUSION OF LAW

The veteran has not filed a timely appeal the issue of 
entitlement to an earlier effective date prior to May 27, 
1999, for service-connection hypertensive heart disease.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303, 20.304, 20.305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information. See 
38 C.F.R. § 20.202. As a general rule, a substantive appeal 
must be filed within sixty days from the date that the agency 
of original jurisdiction mails the Statement of the Case to 
the appellant or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later, to 
perfect an appeal of any issue adjudicated by the RO. See 38 
U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.  If an appeal 
is not perfected within the time specified by the regulation, 
the RO's determination becomes final. See 38 U.S.C.A. § 
7105(c). Once an RO's decision becomes final, absent 
submission of new and material evidence, the claim may not be 
reopened or readjudicated by VA. See 38 U.S.C.A. § 5108.

An extension of the sixty-day period for filing a substantive 
appeal may be granted for good cause. A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal. See 38 C.F.R. § 20.303. Except in cases where the 
submission of additional evidence requires the issuance of a 
Supplemental Statement of the Case pursuant to 38 C.F.R. 
§ 19.31, the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination. See 38 C.F.R. § 20.304. And, the date of 
submission of any written document is determined to be the 
postmark date or, in the absence of a postmark, five days 
prior to the date of receipt of the document by VA. See 
38 C.F.R. § 20.305.

In a January 2003 decision, the Board granted the veteran's 
claim for service connection for a chronic cardiac disorder 
to include cardiomegaly and hypertensive heart disease.

On March 6, 2003, the RO issued a letter to the veteran 
notifying him that it had assigned a 60 percent rating for 
chronic cardiac disorder to include cardiomegaly and 
hypertensive heart disease, effective May 27, 1999.

The RO received the veteran's notice of disagreement to the 
RO's decision.  In response, the RO issued a statement of the 
case on January 5, 2004.  

The RO received a statement in lieu of a VA Form 646 on May 
22, 2004.  

The Board notified the veteran in a February 2005 letter that 
his substantive appeal appeared to be untimely filed.  The 
Board explained the situation and informed the veteran that 
he had 30 days to submit evidence showing that his appeal was 
timely.  The veteran did not respond to the February 2005 
letter within 30 days, or afterwards.

The evidence as outlined above is not in dispute.  Thus, the 
question presented to the Board is purely legal.  
Specifically, whether the May 22, 2004, statement from the 
veteran's representative is deemed to be timely within the 
parameters of the statutes and regulations absent any 
consideration of good cause. The U.S. Court of Appeals for 
Veterans Claims (Court) held in Roy v. Brown, 5 Vet. App. 
554, 556 (1993), that the specific provisions governing the 
substantive appeal found in 38 C.F.R. § 20.303 take precedent 
over the general provisions regarding timeliness of filings 
found at 38 C.F.R. § 3.109(b). 

The time limit for filing either a substantive appeal or a 
request for an extension of time in this case was March 6, 
2004, as the veteran was notified of the denial of his claim 
in a letter dated March 6, 2003. The veteran's representative 
filed a statement in lieu of a VA Form 646 on May 22, 2004, 
which was subsequent to the March 6, 2004, deadline for 
perfecting the appeal.  There is no evidence of record that 
the RO received a request from the veteran or his 
representative asking for an extension of time to file a 
substantive appeal.  Thus, the Board finds that the veteran 
did not timely file a substantive appeal to the October 1995 
rating decision.

As a final note, the Board points out that the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 (the VCAA), codified as amended at 38 U.S.C.A. § 
5100 to 5107 (West 2002), do not apply to this appeal as the 
law as mandated by statute is dispositive of the claims.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The VCAA 
essentially clarifies VA's duty to notify claimants of any 
information that is necessary to substantiate a claim for 
benefits and codifies VA's duty to assist.  Thus, because the 
facts of this case are not in dispute and this case involves 
pure statutory interpretation, the VCAA is inapplicable and 
need not be further discussed.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).

ORDER

The March 6, 2003, rating decision that assigned May 27, 
1999, as the effective date for service-connected 
hypertensive heart disease was not timely appealed, and the 
appeal as to this issue is dismissed.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


